                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                               COLUMBIA DIVISION

 Jeffrey Allen, individually and as Natural       )
 Guardian and Next Friend for A.A.,               )         Civil Action No.: 3:18-cv-02377-JMC
                                                  )
        Plaintiff,
                                                  )
        v.                                        )    ORDER APPROVING SETTLEMENT
                                                  )       AND DISMISSING ACTION
 Innovative Hearth Products, LLC,                 )
                                                  )
                Defendant.                        )
                                                  )


       Through this action, Plaintiff Jeffrey Allen seeks relief on behalf of his minor child
A.A., regarding injuries A.A. sustained on March 17, 2017, caused by a fireplace
manufactured, designed and placed into the stream of commerce by Defendant Innovative
Hearth Products, LLC.        Through their counsel, these parties have entered and filed a
Settlement Agreement, resolving all claims subject to approval of this court. The Settlement
Agreement is effective upon order of the court.
       WHEREAS, on August 28, 2018, Plaintiff commenced the above-captioned civil
action (the “Action”) alleging Defendant sold/distributed an allegedly defective product
(design defect), which led to physical burn injuries to A.A. (ECF No. 1.) Plaintiff alleges
that Defendant is strictly liable for selling a product in a defective, unreasonably dangerous
condition. See S.C. Code § 15-73-10– -30 (1976); Kennedy v. Custom Ice Equip. Co., 246
S.E.2d 176 (S.C. 1978); Madden v. Cox, 328 S.E.2d 108 (S.C. Ct. App. 1985). Plaintiff alleges
that A.A. was injured as a result of the defective design of the fireplace and Defendant
breached the implied warranty of merchantability. Plaintiff alleges Defendant was negligent
in selling the fireplace. See Madden, 328 S.E.2d at 112. Plaintiff sought monetary damages
for Defendant’s alleged breaches.
       Liability is disputed as Defendant denies any liability or wrongdoing. Defendant has
defended this case, conducted discovery, filed a Motion for Summary Judgment (ECF No.

                                              Page 1 of 3
43), and was going to seek to exclude Plaintiff’s expert (see ECF No. 43-1 at 9 n.4).

       WHEREAS, Plaintiff and Defendant (collectively the “Parties”) wish to avoid further

litigation in this matter and have determined to settle this Action;

       WHEREAS, the Parties, by their counsel, have executed a Settlement Agreement.

       WHEREAS, Plaintiff Jeffrey Allen, the parent and legal representative of A.A., consents

to the entry of this Stipulation and Proposed Order;

       WHEREAS, pursuant to Local Civil Rule 17.02(A) (D.S.C.), all parties are properly

represented and are properly before the court, no questions exist as to misjoinder or nonjoinder of

parties, and the court has jurisdiction over the subject matter and the parties;

       WHEREAS, pursuant to Local Civil Rule 17.02(B) (D.S.C.), the Complaint states a claim

upon which relief can be granted; and

       WHEREAS, pursuant to Local Civil Rule 17.02(C) (D.S.C.), Plaintiff’s counsel provided

legal advice to Plaintiff and A.A., drafted and filed the Complaint in this Action, conducted

discovery and believe the Settlement Agreement to be fair and reasonable;

       IT IS HEREBY ORDERED, pursuant to Plaintiff’s Verified Petition for Approval of a

Minor Settlement (ECF No. 48) that:

       1. Plaintiff is appointed as guardian ad litem of A.A. for purposes of this action;

       2. The Settlement Agreement between Plaintiff and Defendant is approved;

       3. The above-referenced action is dismissed with prejudice and without costs; and

       4. The pending Motion for Summary Judgment (ECF No. 43) is MOOT.

       The court retains jurisdiction over this matter for the purpose of enabling any party to the

Settlement Agreement to apply to the court for such further orders or directions as may be




                                             Page 2 of 3
necessary or appropriate for the enforcement, interpretation or implementation of the Settlement

Agreement.

       IT IS SO ORDERED.




                                                   United States District Judge
April 3, 2020
Columbia, South Carolina




                                           Page 3 of 3
